[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
This is an action for uninsured motorist benefits. The defendant moved, by pleading dated October 27, 1995, "that the plaintiffs' complaint be amended to state facts showing the interests of [the alleged tortfeasors] Kenneth Lajoie and Lalco, Inc. in this action and that they be summoned to appear herein as co-defendants for the purpose of apportionment." On November 15, 1995, the court (Hauser, J.) determined that "no objection having been filed, the motion is granted."
In fact on November 8, 1995, the plaintiffs had filed an objection. However, that objection was only "coded" by the clerk's office on November 13, 1995, after the file had been removed for Judge Hauser to act on defendant's motion.
On November 27, 1995, the plaintiffs' objection came before the undersigned. In the interests of comity and consistency of rulings; see Breen v. Phelps, 186 Conn. 86, 99-100 (1982); I will not act on the objection, although it appears to be well-taken procedurally if indeed not substantively. The plaintiffs may apply to Judge Hauser for reconsideration of the motion to cite in party defendant.
BY THE COURT,
LEVIN, JUDGE